DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-9 of the remark, filed 04/18/2022, with respect to amended claims 1 and 6 have been fully considered and are persuasive.  The previous rejection of claims 1 and 6 has been withdrawn. 

Allowable Subject Matter
Claims 1-7 are allowed.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Amended claims 1 and 6 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious on the following when considered with other limitations in the claim: selecting at least one anomaly determination function among a plurality of anomaly determination functions, using at least available time for an anomaly determination process, a load factor that is a proportion of an amount of data transmitted to the network per unit time to a maximum amount of data that can be transmitted to the network per unit time, a data amount transmitted to the network, and a total number of messages transmitted to the network, the plurality of anomaly determination functions including anomaly determinations including an anomaly determination utilizing a reception timing based on the periodicity or a total number of received messages, an anomaly determination utilizing the first field, and an anomaly determination utilizing the second field.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 10,757,121 to Dasgupta et al. discloses  perform anomaly detection functions using a machine learning-based anomaly detector to detect anomalous traffic in the network, wherein the apparatus is an edge switch or an edge router that connects one or more host devices and one or more intermediate devices in a branch network to the network; identify an ability of one or more nodes in the branch network to perform at least one of the anomaly detection functions, wherein the one or more nodes are the one or more host devices or the one or more intermediate devices in the branch network; dynamically select a particular one of the anomaly detection functions to offload to a particular node of the one or more nodes, based on the ability of the particular node to perform the particular anomaly detection function, wherein the particular node comprises a switch or router in the branch network; and based on the dynamic selection, offload the selected anomaly detection function from the apparatus to the particular node by instructing the particular node to perform the selected anomaly detection function, wherein offloading includes: instructing one or more of the nodes to forward traffic data to the particular node, and instructing the particular node to compute at least a portion of an anomaly detection model for the anomaly detector using the forwarded traffic data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEED GIDADO/Primary Examiner, Art Unit 2464